Detailed Action

1. This Office Action is submitted in response to the Amendment filed 3-5-2021, wherein new claim 15 has been addded. Claims 1-15 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
2. Applicant's arguments regarding claims 1-14 filed 3-5-2021 have been fully considered and they are persuasive. The rejection in the previous office action is hereby withdrawn.
The applicant’s arguments regarding new claim 15 are moot in view of a new grounds for rejection necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bevis, USPN 7,068,363, in view of Aoshima , USPN 4,909,628. 
 Regarding new claim 15, Bevis discloses a sample inspection system (note Figure 1) that includes; a light source for emitting frequency-modulated light (Col. 25, line 39-67 and Col. 26, line 46-
Bevis discloses using the streak camera described above to measure the intensity of light reflected from different positions across an illuminated spot on the specimen as a function of time or as the light is scanned over the specimen, where a lock-in amplifier is coupled to the detector, which processes (extracts) the signals from the detector, then passes the extracted and processed signals on to the processor. Thus images obtained with the streak camera are transferred to the processor, from which the intensity vs. time and location on the specimen are determined. See  Col. 25, lne 39-67 and Col. 26, line 1-8.  
Bevis teaches above using a streak camera for detecting or identifying defects on the specimen from the signals or data produced by the detector in the form of images of the sample obtained from the streak camera that are transferred to the processor, where they are digitized into different regions or segments from which processor 26 detects defects based upon local information obtained for each region of the sample. This is accomplished using one or more algorithms to search a scan path or track of data for periodicity or other repetitive characteristics of the detected signals or the data in the track, where a track is on the specimen from which detector signals and data was acquired. See Col. 14, line 32-67; Col. 15, line 1-27; Col. 16, line 51-67 and Col. 17, line 1-25. 
Lastly, the processor 26 detects/identifies defects on the specimen from the signals or data produced by the detector, where periodic or other repetitive structures on the specimen are identified by using 
Bevis fails to explicitly disclose detecting frequency-modulated light.
Aoshima discloses detecting frequency-modulated light with streak camera 8 (note Figures 1-3), where the incident light beam is modulated with frequency-modulating elemet 4, so that the intensity of the incident light beam which changes with time is measured as the variation of luminance with position on the phosphor screen. See Col. 2, line 40-67 and Col. 3, line 1-67.
 Modification would have entailed using the frequency-modulated light of Aoshima with the inspection system of Bevis to provide a detector which can detect the modulation frequency of an incident  laser light beam with high accuracy in order to time-analyze the one-dimensional spatial data of the laser beam.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Bevis to detect the modulation frequency of an incident laser light beam with high accuracy in a streak camera to provide time-analysis of one-dimensional spatial data of an incident laser beam, thereby enabling improved measurement accuracy
Bevis discloses that processor 26 (including the storage device) is configured to associate and record a position of modulated light illumination on a sample with a streak camera, where a lock-in amplifier is coupled to the detector, which processes (extracts) the signals from the detector, then passes the extracted and processed signals on to the processor, from which the intensity vs. time and location on the specimen are determined, as described above.
The combination of Bevis and Aoshima fails to explicitly disclose that the storage device of the processor also provides a relationship between the position of irradiation and an intensity of the signal extracted by the signal extractor for identifying a position of a defect on the sample.
However it would have been obvious to one of ordinary skill in the art that using a lock-in amplifier to extract image data from a streak camera that includes intensity vs. time and specimen location, in accordance with Bevis, and using algorithms to analyze the resultant images obtained with the streak 
	Regarding claims 1-4, 10 and 11, the combination of Bevis and Aoshima  teaches the claimed sample inspection device that includes processor 26 (including the storage device), which is configured to associate and record a position of modulated light illumination on a sample with a streak camera, where a lock-in amplifier is coupled to the detector, which processes (extracts) the signals from the detector, then passes the extracted and processed signals on to the processor, from which the intensity vs. time and location on the specimen (parameters) are determined, as described above regarding claim 15, where Bevis also discloses that processor 26  performs a number of functions on the signals or data detected depending on, for example, the type of specimen being inspected or the defects of interest (Col. 14, line 32-67), and further teaches that the illumination system is controlled by a separate controller. See Col. 9, line 15-29.
Aoshima also discloses that the incident light beam is modulated using frequency-modulating element 4, where the intensity of the incident frequency modulated light beam (a parameter that changes with time) is measured with the streak camera as the variation of luminance with position on the screen, as described above regarding claim 15.
Bevis and Aoshima  also fail to explicitly teach using the amplitude as a control parameter; however, it would have been obvious to one of ordinary skill in the art that measuring and determining the light intensity with a streak camera in accordance with Bevis and Aoshima is equivalent to the claimed use of amplitude of the frequency modulated light as a control parameter, since both Bevis and Aoshima measure light intensity with a streak camera in order to control the intensity level that changes with time and thereby provide improved measurement accuracy.

Regarding claims 5-9, the combination of Bevis and Aoshima  teaches the claimed sample inspection device that is used to perform all the steps of method claims 5-9, as described above regarding claims 1-4, 10, 11 and 15; where Bevis discloses that defects on a specimen also include damage to the specimen, wherein one of ordinary skill in the art would recognize that inspecting the sample for damage is equivalent to performing to inspection durability.
Regarding claims 12-14, the combination of Bevis and Aoshima  teaches the claimed sample inspection device that is used to perform all the steps of method claims 12-14, as described above regarding claims 1-11 and 15; where Bevis also teaches that the inspection device may be configured to quickly detect macro defects at multiple points on the layers a specimen, after a process step has been completed, from which a relatively high resolution defect map of the specimen can be generated. See Col. 27, 64-67 and Col. 28, 1-30.



Conclusion	
The Amendment filed on 3-5-2021 has been considered but the arguments are moot in view of new grounds for rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
April 28, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881